

113 HR 3982 IH: Open Internet Preservation Act of 2014
U.S. House of Representatives
2014-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3982IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2014Mr. Waxman (for himself, Ms. Eshoo, Ms. Matsui, Mr. Doyle, Ms. Lofgren, Ms. Schakowsky, Mr. Capuano, Ms. DelBene, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that the rules of the Federal Communications Commission relating to preserving the open Internet and broadband industry practices shall be restored to effect until the date when the Commission takes final action in the proceedings on such rules that were remanded to the Commission by the United States Court of Appeals for the District of Columbia Circuit.1.Short titleThis Act may be cited as the Open Internet Preservation Act of 2014.2.Restoration of open Internet rules during remanded proceedings(a)In generalThe rules adopted by the Federal Communications Commission in the Report and Order in the matter of preserving the open Internet and broadband industry practices (FCC 10–201; adopted on December 21, 2010) that were vacated by the United States Court of Appeals for the District of Columbia Circuit in Verizon v. Federal Communications Commission (No. 11–1355; decided on January 14, 2014) shall be restored to effect during the period beginning on the date of the enactment of this Act and ending on the date when the Commission takes final action in the proceedings remanded to the Commission in that decision.(b)Adjudication authorityAfter the end of the period described in subsection (a), the Federal Communications Commission may continue to adjudicate cases regarding violations of the rules described in such subsection that occurred during such period.